Citation Nr: 0630225	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-25 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder to include ulcers.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for trigeminal 
neuropathy.

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to December 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the RO.

In April 2002, when filing the claim that gave rise to the 
instant case, the veteran also asserted entitlement to 
service connection for peripheral neuropathy.  The Board 
notes that service connection for peripheral neuropathy was 
previously denied by April 1994 rating decision.  As the 
aforementioned issue has not been procedurally developed for 
appellate review, the Board refers such to the RO for initial 
adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  

It is noted that the veteran has raised the issue of 
entitlement to service connection for stomach cancer.  The 
following decision, which addresses entitlement to service 
connection for a gastrointestinal disability does not address 
this matter.  The undeveloped issue of entitlement to service 
connection for stomach cancer is referred to the RO for its 
initial consideration.  

In May 2006, the veteran testified at a hearing before the 
undersigned that was held at the Fort Harrison, Montana RO.

The issues of entitlement to service connection for a right 
and left knee disabilities, trigeminal neuropathy, and 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A gastrointestinal disorder to include ulcers is not shown to 
be related to the veteran's active duty service or to be 
presumptively linked thereto.


CONCLUSION OF LAW

The veteran's gastrointestinal disorder to include ulcers was 
not incurred in or as a result of his active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in June 2002 and April 2006 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claims.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  Via the April 2006 letter, the veteran was advised 
regarding disability ratings and effective dates as mandated 
by the Court in Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the record contains both VA and private medical 
records.  The record does not contain the veteran's service 
medical records.  After extensive efforts, the RO has 
determined that such records are unavailable.  Indeed, the 
RO's efforts are detailed in a February 2003 memorandum.  The 
Board, therefore, finds that it is reasonably certain that 
such records either do not exist or are no longer available 
and that further efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  With regard to any outstanding 
private treatment records, to include records from a Dr. 
Rosa, it is noted that the veteran has not provided any 
information such that a search for related records would be 
possible.  In this regard, it is noted that an address was 
not furnished despite requests for such; at this juncture, 
given the lack of identifying information on file, it would 
be impossible to contact Dr. Rosa. 

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  As explained below, however, the 
veteran has presented no competent medical evidence of in-
service injuries or diseases and no injuries or diseases are 
evident from the record.  As well, the record presents no 
suggestion of pertinent disability manifestations occurring 
within the presumptive periods as described below.  In the 
absence of such evidence, examinations are not necessary.  
Any physician rendering opinions herein of necessity would be 
required to rely on the veteran's own statements as to what 
transpired in service or shortly thereafter.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account is of no probative value.  
See e.g. Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau 
v. Brown, 9 Vet. App. 389, 395- 396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Obtaining a medical nexus opinion 
under the circumstances presented in this case would be a 
useless exercise.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate  balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as peptic ulcers, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101; 1112; 38 C.F.R. §§ 3.307, 
3.309.  


Discussion

As indicated above, the record contains no service medical 
records.  At his May 2006 hearing, the veteran stated that he 
had stomach problems in Vietnam.  He explained that he had 
nausea and could not eat and that these symptoms were caused 
by "nerves" from combat.  Prior to discharge, he said, he 
sought treatment for gastrointestinal symptoms and was given 
antacids.  He testified that no specific gastrointestinal 
disorder was diagnosed in service.  He further testified that 
he saw "Dr. Rosa" within a year of separation.  According 
to the veteran, he was told that he might have an ulcer.  He 
also stated, however, that a definitive diagnosis was not 
provided until 1978 when ulcers were diagnosed.  

A review of the record reveals extensive treatment of 
disorders of the gastrointestinal system to include ulcers 
beginning in the second half of the 1980's.  These records 
contain no statement regarding a link between any 
gastrointestinal disorder and service, and the records do not 
reflect the onset of any gastrointestinal disorder within one 
year of separation from service.

In April 1991, the veteran was afforded a VA psychiatric 
examination.  The examiner included a past medical history in 
the examination report.  In the list was mentioned the 
surgical removal of two thirds of the stomach and part of the 
duodenum due to a hemorrhaging duodenal ulcer in 1987.

Initially, the Board notes that the veteran is not competent 
to provide medical diagnoses or opinions upon which the Board 
may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Thus, the Board cannot 
credit his statements regarding early ulcer formations in 
service or shortly thereafter.  The Board emphasizes that his 
assertions regarding "Dr. Rosa" are not corroborated by 
contemporaneous medical evidence.

The record contains no competent medical opinion of a nexus 
between any current gastrointestinal disorder to include 
ulcers and service.  As such, service connection for the 
claimed disability cannot be granted on a direct basis.  
38 C.F.R. § 3.303.  Furthermore, service connection for the 
veteran's claimed disability cannot be granted on a 
presumptive basis.  Service connection for ulcers can be 
granted presumptively if the evidence reflects onset within a 
year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Even according to the veteran, ulcers were not diagnosed 
until 1978, a few years after discharge.  Thus, service 
connection on a presumptive basis is denied in this instance.  
Id.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is no competent medical 
evidence in his favor.  As the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt rule 
is not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.


ORDER

Service connection for a gastrointestinal disorder to include 
ulcers is denied.


REMAND

The Board is requesting additional development in an attempt 
to assist this combat veteran in a case where no service 
medical records are available.  Moreover, additional 
procedural action will be ordered herein below.

Initially, the Board observes that the veteran has not been 
afforded VCAA notice relevant to the issue of entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or being housebound.  Thus complete VCAA 
notice that complies with all implementing regulations and 
Court precedent must be sent to the veteran.  The Board notes 
that action on the veteran's claim of entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or being housebound would be deferred in any event 
as its outcome depends on the resolution of the other issues 
remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two or more issues are inextricably intertwined 
if one claim could have significant impact on the other).  

The RO must associate with the claims file all VA clinical 
records dated from January 2003 to the present.

At his May 2006 hearing, the veteran indicated that he 
received treatment for his knees at Methodist Hospital in 
Denver shortly after separation from service.  After 
obtaining the requisite release from the veteran, the RO 
should make reasonable efforts to obtain these records and 
any other outstanding, pertinent records. 

The record contains evidence of multiple bilateral knee 
surgeries beginning before service.  The veteran contends 
that the nature of his combat service caused his bilateral 
knee disabilities to worsen beyond any natural expected 
progression.  Thus, the RO must schedule a VA orthopedic 
examination to determine whether any aggravation of the 
veteran's bilateral knee disabilities took place according to 
the instructions below.

Finally, the record reflects problems of the trigeminal 
nerve.  In particular, the Board notes that VA medical 
records indicate trigeminal neuralgia since 1970.  In any 
event, the record is not entirely clear regarding the nature 
of the veteran's neurologic disabilities, and if trigeminal 
neuropathy is found and is determined to have originated soon 
after service, presumptive service connection for that 
disability might well be appropriate.  Thus, a neurologic 
examination as described below must be arranged.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should send the veteran 
complete VCAA notice that complies with 
all implementing regulations and Court 
precedent regarding the issue of 
entitlement to special monthly 
compensation based on the need for regular 
aid and attendance or being housebound.

2.  After obtaining the requisite release 
from the veteran, the RO should make 
reasonable efforts to obtain any 
outstanding and pertinent medical records 
regarding his knees, to include from 
Methodist Hospital in Denver dated from 
December 1969 to December 1971.  

3.  The RO must associate with the claims 
file all pertinent VA clinical records 
dated from January 2003 to the present.

4.  The RO must schedule a VA orthopedic 
examination in order to determine whether 
the veteran's current bilateral knee 
disabilities were aggravated by service.  
The examiner must elicit from the veteran 
an account of any knee injuries prior and 
during service.  Based on the history 
provided by the veteran as well as a 
review of the record, the examiner must 
opine whether it is at least as likely as 
not that the veteran's preexisting 
bilateral knee disabilities underwent 
aggravation as a result of service.  
Specifically, the examiner must determine 
whether the veteran's bilateral knee 
disabilities underwent aggravation in or 
as a result of service that is beyond the 
natural expected progression of any 
deterioration of the preexisting bilateral 
knee disabilities.  The examiner must 
avoid resort to speculation, and if an 
answer to the Board's inquiry is not 
possible without resort to speculation, 
the examiner must so state.  The examiner 
should indicate in the examination report 
that the claims file was reviewed.

5.  The RO must schedule a VA neurologic 
examination.  The examiner must diagnose 
all disorders of the trigeminal nerve, if 
any, and provide an opinion regarding the 
etiology and approximately date of onset 
of each disorder diagnosed.  The examiner 
should provide a rationale for each 
conclusion reached and indicate in the 
examination report that the claims file 
was reviewed.   

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated. The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


